DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 11/17/2021.  Claims 1-20 are pending in this application and have been considered below.

3.	The nonstatutory double patenting rejection to claims 1-20 has not been resolved by the amendment.  Therefore, the rejection is not withdrawn.

4.	Applicant arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 20140222450) in view of Ballantyne et al. (US 20160058933) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: Gray fails to disclose a software application providing an icon that is user selectable for sending an operational command to a medical fluid delivery device to perform a preprogrammed task.
Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In par 0024 Gray teaches “via software instructions executing in the fluid delivery system (interpreted to be middleware software for relaying the message), the fluid delivery system can be configured to communicate with the association management resource over a corresponding network connection. The operator of the fluid delivery system provides input to the graphical user interface of the medical device to associate the medical device with a particular entity”.  In par 0105 Gray teaches “the association management resource 140 creates associations between the different entities as specified by association information 185 based on input. For example, the association management resource 140 can be a computer server running on a local area network. The association management resource 140 is capable of communicating with medical devices/information systems connected either directly or wirelessly to that network 190”.  In par 0256 Gray teaches “For example, the caregiver 106 can operate management device 160-1 to communicate over network 190 with the association management resource 140 and retrieve a listing of any medical devices (such as fluid pumps) that have been assigned to the corresponding patient John Smith. The patient John Smith can be selected from the display screen 130 in FIG. 14 listing patients Jane Doe, Sidney Green, and John Smith.”  In paragraph 0274 Gray teaches “In one embodiment, in response to receiving selection of the symbol RX24 on the display screen of the fluid delivery system 125-1, the fluid delivery system 125-1 transmits a message to association management resource 140 to indicate that the fluid delivery system 125-1 has been selected to deliver the medication order RX24 to patient John Smith. In response to receiving the input, and in a manner as previously 
	Therefore, Gray does teach “the icon being user selectable for sending an operational command to the medical fluid delivery device to perform a preprogrammed task.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10905811. Although the claims at issue are not identical, they are not patentably distinct from each other because,
Claims 1-20 of the instant application are anticipated by U.S. Patent No. 10905811 claims in those claims of the U.S. Patent No. 10905811 contain all the 
To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 10905811, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
For example:	
Claim 1 of instant application:
1. A medical fluid delivery system comprising: a medical fluid delivery device for a patient; a server in communication with the medical fluid delivery device; a software application for a mobile communication device, the software application causing an icon to be displayed representing the medical fluid delivery device, the icon being user selectable for sending an operational command to the medical fluid delivery device to perform a preprogrammed task; a first communication link between the medical fluid delivery device and the server; and a second communication link between the server and the software application, the software application programmed to receive at least one status update from the medical fluid delivery device via the server and the first and 

1. A medical fluid delivery system comprising: a first medical fluid delivery device for a first patient; a second medical fluid delivery device for a second patient; a server in communication with the first and second medical fluid delivery devices; a software application for a mobile communication device, the software application causing a first icon to be displayed representing the first medical fluid delivery device and a second icon to be simultaneously displayed representing the second medical fluid delivery device, at least one of the first icon or the second icon being user selectable for sending an operational command respectively to the first medical fluid delivery device or the second medical fluid delivery device to perform a preprogrammed task; first communication links .


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 20140222450) (hereinafter Gray) in view of Ballantyne et al. (US 20160058933) (hereinafter Ballantyne) (Gray is disclosed in the IDS filed by applicant on 02/18/2021).

    PNG
    media_image1.png
    531
    739
    media_image1.png
    Greyscale

	Regarding claims 1, 8 and 16:
As shown in figure 1-24, Gray discloses a medical fluid delivery system (see figure 1) comprising: 
a medical fluid delivery device (125-1 in figure 1) for a patient (see Jane Doe figure 2); 
a server (140 in figure 1.  In par 0105 Gray teaches “the association management resource 140 can be a computer server running on a local area network”) in communication with the medical fluid delivery device (figure 1 clearly shows the server 140 is in communication with the first and second medical fluid delivery devices 125 via links 128 and 126); 
a software application (180 and 185 in figure 1, 8, 12 and 19) for a mobile communication device (160 in figure 1), the software application causing an icon (see the icon on mobile communication device 160 in figure 1 and 15) to be displayed (figure 15 clearly shows displaying icon) representing the medical fluid delivery device, the icon being user selectable for sending an operational command to the medical fluid delivery device to perform a preprogrammed task (in par 0024 Gray teaches “via software instructions executing in the fluid delivery system (interpreted to be middleware software for relaying the message), the fluid delivery system can be configured to communicate with the association management resource over a corresponding network connection. The operator of the fluid delivery system provides input to the graphical user interface of the medical device to associate the medical device with a particular entity”.  In par 0105 Gray teaches “the association management resource 140 creates associations between the different entities as specified by association information 185 based on input. For example, the association management resource 140 can be a computer server running on a local area network. The association management resource 140 is capable of communicating with medical devices/information systems connected either directly or wirelessly to that network 190”); 
a first communication link (see the link between server 126 and 128) between the medical fluid delivery device and the server (see the links 126 and 128 between server 140 and medical fluid delivery device 125-1 in figure 1); and 
a second communication link (see the link between server 140 and 185) between the server (140 in figure 1) and the software application (180 and 185 in figure 1, 8, 12 and 19), the software application (180 and 185 in figure 1, 8, 12 and 19) (see the link between server 126 and 128) (see the links 126 and 128 between server 140 and first and second medical fluid delivery devices 125-1 and 125-2 in figure 1) (in par 0024 Gray teaches “via software instructions executing in the fluid delivery system (interpreted to be middleware software for relaying the message), the fluid delivery system can be configured to communicate with the association management resource over a corresponding network connection. The operator of the fluid delivery system provides input to the graphical user interface of the medical device to associate the medical device with a particular entity”.  In par 0105 Gray teaches “the association management resource 140 creates associations between the different entities as specified by association information 185 based on input. For example, the association management resource 140 can be a computer server running on a local area network. The association management resource 140 is capable of communicating with medical devices/information systems connected either directly or wirelessly to that network 190”), 
wherein the software application is further programmed to transmit the operational command to the medical fluid delivery device via the server and the first and second links (see the first link between server 126 and 128 and see the second link between server 140 and 185) (abstract).
Gray discloses all of the subject matter as described above except for specifically teaching wherein the preprogrammed task includes at least one of preparing medical 
However, Ballantyne in the same field of endeavor teaches wherein the preprogrammed task includes at least one of preparing medical fluid for a dialysis treatment or pumping a fluid through the medical fluid delivery device, and wherein the preprogrammed task is configured to be performed before a dialysis treatment is performed on the patient (in paragraph 0900 Ballantyne discloses “The machine software is a layer of abstraction that provides the ability to implement a specific set of operations. These operations include priming the system, performing dialysis, disinfecting, draining and self testing. The machine software operates specific valves, runs pumps, controls flow paths and takes measurements. During the operations of the Machine Layer, status information can be requested at any time without interfering with operations”.  Also see par 0688).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use software application as taught by Ballantyne to modify the software system and method of Gray in order to provide the ability to implement a specific set of operations (par 0900) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 2 and 9:
Gray further discloses wherein the preprogrammed task includes at least one of a preprogrammed start-up procedure task, a disinfection procedure, or a self-test (In par 0210 Gray teaches “Using information retrieved in #1 and knowledge of a scheduled order or order set, an unused but associated infusion device may prompt the user to allow it to auto-program itself to support a next scheduled treatment.”  Auto-program itself to support a next scheduled treatment interpreted to be a self-test routine.  See par 0210).  

Regarding claims 3 and 10:
Gray further discloses wherein the preprogrammed task is configured to be performed regardless of whether the patient is present at the medical fluid delivery device (par 0008).  

Regarding claims 4 and 11:
Gray further discloses wherein the medical fluid delivery device is an in-center device, and wherein the server is maintained at the center (figure 1 shows first and second medical fluid delivery devices are in medical environment 100 of figure 1 (in-center devices), and wherein the server is maintained at the network (center)).  

Regarding claims 5 and 12:
Gray further discloses wherein the medical fluid delivery device is a home device in data communication with the server via an internet connection (in par 0065 Gray teaches “medical environment 100 includes network 190 (which may include a packet-switched network, the Internet, WiFi.TM. network, etc.)”.  In par 0066 Gray teaches “Each of the domains 150 (e.g., domain 150-1, domain 150-2, etc.) in medical environment 100 can represent a location in medical environment 100 in which fluid is delivered to a corresponding recipient. A fluid delivery domain can represent a hospital room, a person's home, etc.”).  

Regarding claims 6, 13 and 20:
Gray further discloses wherein at least one of the first communication link or the second communication link includes at least one of a cellular network or an internet link (par 0065) and the at least one status update from the medical fluid delivery device is provided via a Short Messaging Service ("SMS") or Multimedia Messaging Service ("MMS") protocol (in par 0071 Gray teaches “Any suitable protocol can be employed to communicate RF and/or hardwired communications between each of the devices and communication interface 145-1 over a respective communication link".  Thus, the examiner interprets that any suitable protocol to be a Short Messaging Service ("SMS") or Multimedia Messaging Service ("MMS") protocol).  

Regarding claims 7, 15 and 17:
Gray further discloses wherein the icon is a first icon and the software application is configured to display a second icon that is indicative of the at least one status update of the medical fluid delivery device received via the second communication link from the server (figure 15 shows the icon is a first icon and the software application is configured to display a second icon that is indicative of the at least one status update of the medical fluid delivery device received via the second communication link from the server).

    PNG
    media_image2.png
    446
    782
    media_image2.png
    Greyscale


Regarding claim 18:
Gray further discloses wherein the at least one status update includes an alert (alarm) that is related to the preprogrammed task (par 0294).

Regarding claim 19:
Gray further discloses wherein the preprogrammed task includes at least one of a preprogrammed start-up procedure task, a disinfection procedure, or a self-test routine (In par 0210 Gray teaches “Using information retrieved in #1 and knowledge of a scheduled order or order set, an unused but associated infusion device may prompt the user to allow it to auto-program itself to support a next scheduled treatment.”  Auto-program itself to support a next scheduled treatment interpreted to be a self-test routine.  See par 0210), and wherein the preprogrammed task is configured to be performed regardless of whether the patient is present at the medical fluid delivery device (par 0008).


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631